Case: 14-14181   Date Filed: 11/04/2016   Page: 1 of 31


                                                                    [PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________

                            No. 14-14181
                      ________________________

               D.C. Docket No. 6:14-cr-00077-RBD-KRS-1



UNITED STATES OF AMERICA,


                                                              Plaintiff-Appellee,

                                 versus


BRANDON LAVANTIS HUGHES,


                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                           (November 4, 2016)

Before TJOFLAT, ROSENBAUM, and ANDERSON, Circuit Judges.
              Case: 14-14181   Date Filed: 11/04/2016   Page: 2 of 31




ROSENBAUM, Circuit Judge:

      Time may wait for no one, but the Speedy Trial Act clock does. Under the

Speedy Trial Act of 1974, a federal criminal trial must commence within seventy

days after a defendant is charged or makes an appearance in court, whichever

occurs later. 18 U.S.C. § 3161(c)(1). If it does not, the court must dismiss the

indictment or information on motion by the defendant. Id. § 3162(a)(2). But

significantly, the seventy-day Speedy Trial Act clock does not run continuously.

Instead, much like a timeout in a football game momentarily halts the game clock,

some pretrial events temporarily stop the running of the Speedy Trial Act clock.

      Defendant-Appellant Brandon Lavantis Hughes’s appeal requires us to

evaluate the effect on the Speedy Trial Act clock when a pretrial event that is not

excludable under the Act occurs during the pendency of an event that is. We find

that the nonexcludable event does not affect the timeout from the Speedy Trial Act

clock required by the excludable event and deny Hughes’s challenge on this basis.

We likewise find no merit to Hughes’s other arguments on appeal, so we affirm his

conviction.




                                         2
             Case: 14-14181    Date Filed: 11/04/2016   Page: 3 of 31


                                 I. Background

                          A. The Underlying Offense

      At 2:26 a.m. on November 25, 2011, the Seminole County Sheriff’s Office

received a 911 call from an anonymous person. The caller reported that a man

standing outside of a Sanford County bar called The Spot had “cock[ed]” a gun

and “put it to a couple of people’s heads.” According to the caller, the man had a

“really big beard” and wore a black leather jacket, and his gun was long, silver,

and western looking. The caller identified the man as “Brandon Hill” and reported

that Brandon went by the nickname “Baby.”

      The Sheriff’s Office immediately transmitted the substance of the call to

Sanford Police Sergeant Anthony E. Raimondo via its “Computer-Aided Dispatch”

(“CAD”) system. Raimondo later testified that, when he received the dispatch,

“[he] knew immediately that [the caller was] talking about Brandon Hughes”

because he knew that Brandon Hughes went by the nickname “Baby” and “was

standing in front of The Spot.” (emphasis added).

      Already near The Spot, Raimondo arrived at the scene at 2:27 a.m. He

instantly recognized Hughes standing in front of the bar. Hughes had a large bushy

beard and was wearing a black jacket, but he was not wielding a gun or otherwise

engaged in an altercation when Raimondo arrived. So Raimondo parked and

approached Hughes.


                                        3
             Case: 14-14181     Date Filed: 11/04/2016   Page: 4 of 31


       As Raimondo neared, Hughes momentarily disappeared from Raimondo’s

view, “fading back behind the southwest corner of . . . ‘The Spot.’” Almost

immediately, Hughes reappeared. When Raimondo greeted Hughes by name,

Hughes, facing Raimondo, opened his jacket “like he was showing [Raimondo]

something” and displayed his waistband, as though he were expecting Raimondo.

Raimondo told Hughes that the Sheriff’s Office “had a 911 call and that people

were saying [Hughes] had a gun.” In response, Hughes invited Raimondo to check

him.   Raimondo conducted a cursory search of Hughes’s outer garments and

waistline, looking for the gun. But the search turned up empty.

       While Raimondo was searching Hughes, Officer Geoff Field arrived on the

scene. Raimondo told Field that Hughes had consented to a search and asked Field

to perform a more thorough examination. In the meantime, Raimondo stepped

around the corner of The Spot to inspect the location into which Hughes had

temporarily ducked moments earlier.

       Just around the corner, Raimondo located a garbage can. The garbage can

was in “exactly the same spot” where Hughes had disappeared.             Raimondo

observed that the lid of the garbage can was slightly displaced. So he peered inside

and saw “a silver revolver, western-style handgun on top of the refuse” in the can.

Raimondo retrieved the gun from the can.




                                         4
               Case: 14-14181      Date Filed: 11/04/2016     Page: 5 of 31


       Then Raimondo questioned Hughes about the gun. Hughes told Raimondo

that “he didn’t know anything about the gun, that it wasn’t his gun, and . . . denied

all knowledge of it.” Raimondo and Field left without arresting Hughes.

       Back at the Sanford Police station, the gun and the single bullet found inside

it were stored as evidence. On November 29, 2011, the gun and bullet were

transferred to the Volusia Sheriff’s Office. Two weeks later, on December 13,

2011, Jonathan Mott, a Volusia County Sherriff’s Office crime-scene investigator,

processed the gun for fingerprints.         Mott discovered two prints on the gun,

photographed the prints, and provided the pictures to Cristal Bustamante, a Volusia

County Sheriff’s Office fingerprint technician.

       On December 14, 2011, Bustamante ran the prints through law

enforcement’s Automated Fingerprint Identification System (“AFIS”). Though the

system located no matches at that time, Bustamante again ran the revolver prints

through AFIS almost a year-and-a-half later, on April 4, 2013. This time, the

system identified “Brandon Lavantis Hughes” as a potential match. 1 Bustamante

pulled the fingerprint cards on Hughes and conducted a side-by-side comparison of




       1
         Neither party explains the delay between when Bustamante ran the prints through AFIS
in 2011 and when she ran them through AFIS in 2013. Nor does the record reveal why the delay
occurred or what prompted Bustamante to run the prints a second time, other than a brief
reference to the fact that an investigator requested the analysis a second time.


                                             5
                 Case: 14-14181       Date Filed: 11/04/2016        Page: 6 of 31


them with the revolver prints. She concluded that the revolver prints belonged to

Hughes. A second technician reached the same conclusion.

      The Bureau of Alcohol, Tobacco, Firearms, and Explosives (“ATF”) then

took over the investigation.          On February 25, 2014, law-enforcement officers

found Hughes on the back porch of Nixon Bar—formerly, The Spot, and they

interviewed him. Although Hughes admitted that his nickname was “Baby,” he

denied having any knowledge of the gun or any memory of the 2011 encounter

with Raimondo, even after the officers told Hughes his prints had been found on

the gun.

      On April 2, 2014, a federal grand jury charged Hughes, a twice-convicted

felon, with one count of knowingly possessing a firearm and ammunition, in

violation of 18 U.S.C. § 922(g)(1).2 Hughes was arrested the next day.

      He appeared before a magistrate judge for his arraignment on April 4, 2014.

The judge granted Hughes pretrial release on certain conditions, including that he



      2
          Title 18 U.S.C. § 922(g)(1) reads as follows:

                (g) It shall be unlawful for any person—

                       (1) who has been convicted in any court of, a crime
                       punishable by imprisonment for a term exceeding one year;
                       ...

                to ship or transport in interstate or foreign commerce, or possess in
                or affecting commerce, any firearm or ammunition; or to receive
                any firearm or ammunition which has been shipped or transported
                in interstate or foreign commerce.
                                                 6
              Case: 14-14181    Date Filed: 11/04/2016   Page: 7 of 31


refrain from using any narcotics, submit to drug testing, and abide by a curfew.

The magistrate judge set trial for June 2, 2014.

                             B. The Pretrial Motions

      On April 21, 2014, pretrial services and the government filed a joint petition

contending that Hughes had violated his conditions of pretrial release and seeking

a warrant for his arrest. A magistrate judge issued the warrant later that day.

Hughes self-surrendered on April 23, 2014.

      The next day, a magistrate judge held an initial detention hearing. The

government orally moved the court to detain Hughes pending trial. Hughes’s

attorney requested a continuance, and the magistrate judge granted the request,

continuing the detention hearing to April 29, 2014. The magistrate judge did not

make any factual findings or record any reasons for granting Hughes’s request for

a continuance.

      On April 29, 2014, the magistrate judge held a final detention hearing and

granted the government’s motion. Subsequently, the district judge set trial for June

23, 2014.

      On June 19, 2014, Hughes filed a motion to dismiss his indictment under the

Speedy Trial Act, 18 U.S.C. § 3161, et seq. In support of his motion, Hughes

relied on § 3161(h)(7)(A), which makes the period of delay resulting from a

court’s granting of a continuance excludable under the Speedy Trial Act—but only


                                          7
               Case: 14-14181      Date Filed: 11/04/2016      Page: 8 of 31


if the court “sets forth, in the record of the case, either orally or in writing, its

reasons for finding that the ends of justice served by the granting of such

continuance outweigh the best interests of the public and defendant in a speedy

trial.” Noting that the magistrate judge had not made an ends-of-justice finding in

support of his decision to grant Hughes’s April 24, 2014, request for a continuance

of the detention hearing, Hughes argued that the period between April 24, 2014,

and April 29, 2014, continued to tick off the Speedy Trial Act clock. As a result,

Hughes contended, the seventy-day Speedy Trial Act clock expired on June 13,

2014, and Hughes asked that his indictment be dismissed.                  The government

opposed the motion.

       The district court denied Hughes’s motion and concluded that the Speedy

Trial Act clock would expire on June 23, 2014—the day trial was scheduled to

commence. Relevant to this appeal, the district court reasoned that the nine-day

period between April 21, 2014—when pretrial services and the government filed

their petition seeking a warrant for Hughes’s arrest—and April 29, 2014, was

excludable as pretrial-motion delay and as advisement delay under 28 U.S.C. §

3161(h)(1)(D), (H). 3 The district court rejected Hughes’s argument that the six-


       3
         In addition to pretrial-motion delay and continuance delay, the Speedy Trial Act
provides that “delay reasonably attributable to any period, not to exceed thirty days, during
which any proceeding concerning the defendant is actually under advisement by the court” shall
not be counted towards the seventy-day Speedy Trial clock. 18 U.S.C. § 3161(h)(1)(H).


                                              8
               Case: 14-14181        Date Filed: 11/04/2016      Page: 9 of 31


day period from April 24 to 29 continued to count off the Speedy Trial Act clock

under § 3161(h)(7)(A), holding that the period was automatically excludable as

pretrial-motion delay. And even if a Speedy Trial Act violation had occurred, the

district court opined, the appropriate remedy would have been dismissal without

prejudice “because nothing about this particular case suggest[ed] that the

Government sought to delay trial at all, much less in bad faith.” 4

                                     C. Jury Selection

       During jury selection, the government struck Juror Number 3, the only

African-American member of the venire. Hughes raised a Batson challenge to the

government’s strike. In response to the court’s request for the government to

provide a race-neutral reason for the strike, the government stated,

              Okay. Your Honor, with respect to [Juror Number 3], he
              does have a prior burglary conviction. I do note that
              some of the other jurors do have some prior contacts with
              law enforcement; but with respect to [Juror Number 3], it
              was a serious crime, a felony. And I also note that three
              years after the conviction, he was also violated for
              probation; but in addition to that, Your Honor, he did
              present some other issues.

              When the Court first opened up questions in terms of
              whether or not jurors had issues, it did appear as though
              he gave a number of reasons which were somewhat
              inconsistent. Originally he stated that because he’s a car
       4
         The Speedy Trial Act provides that a court should consider the following factors when
determining whether to dismiss a case with or without prejudice: “the seriousness of the offense;
the facts and circumstances of the case which led to the dismissal; and the impact of a
reprosecution on the administration of this chapter and on the administration of justice.” 18
U.S.C. § 3162(a)(2).
                                               9
               Case: 14-14181        Date Filed: 11/04/2016       Page: 10 of 31


               salesman, he needs to be present at his job in order to
               earn his salary, which is perfectly understandable, but
               then shortly thereafter he stated that there’s some
               neurological issues that he’s suffering from that he needs
               to address, which seemed to be somewhat inconsistent.
               So based upon that, the government does have some
               concerns about him.

The district court concluded that “the government . . . demonstrated sufficient

nonrace-related reasons for the challenge exercised with respect to [Juror Number

3]” and overruled Hughes’s Batson challenge.

                           D. Evidentiary Objections at Trial

       Hughes’s trial began on June 23, 2014, and lasted two days. Before jury

selection, the government informed the judge that it would seek to introduce a

November 26, 2011, CAD report (the “CAD Report”) as a business record.5

Hughes objected, asserting that the report contained hearsay and violated his rights

under the Confrontation Clause of the Sixth Amendment, since Hughes had no




       5
          When the Seminole County Sheriff’s Office receives a 911 call, the conversation is
automatically recorded. The Sheriff Office’s CAD system automatically gleans information
about the call and pulls that data into the CAD system. In addition, as the call-taker starts
interviewing the caller, the call-taker types information obtained from the caller directly into the
CAD system, which records and relays the new information in real time. The CAD information
is, at some point, fed to a “dispatcher” who dispatches a law-enforcement unit to the scene. The
CAD information is relayed to the officers via the “My CAD system,” and, even as the officers
respond to the call, new information input into the CAD system by the original call-taker is
relayed to the officers in real time. Besides facilitating 911 responses, as relevant here, the CAD
system serves a recordkeeping function. The Sheriff’s Office retains the data that is entered into
the CAD system for each particular call “for up to 15 years”—far longer than the six months it
keeps recordings of 911 calls—because the CAD data takes up less space on the Office’s server.
Printouts for any given call are called “CAD reports.”
                                                10
             Case: 14-14181    Date Filed: 11/04/2016   Page: 11 of 31


opportunity to cross-examine the anonymous 911 caller documented in the CAD

Report.

      The trial court overruled Hughes’s objection. It determined that the CAD

Report was admissible as an exception to the rule against hearsay, either as the 911

caller’s present sense impression or as an ordinary business record of the law-

enforcement agency.

      At trial, the government offered the revolver and ammunition into evidence.

Hughes objected on chain-of-custody grounds. Specifically, Hughes argued that

“there was a gap in the chain-of-custody from the time that the firearm was

transported to the Volusia County Sheriff’s Office to the time the government

introduced the firearm at trial.”    The district court eventually overruled the

objection and admitted the firearm and ammunition into evidence.

                            E. The Jury Instructions

      Following the close of the government’s case, Hughes exercised his Fifth

Amendment right to remain silent. He likewise declined to present witnesses. The

district court conducted a charge conference, proposing to issue the following

instruction regarding false exculpatory statements:

            You have heard testimony that the Defendant made
            certain statements outside the courtroom to law
            enforcement authorities in which the Defendant claimed
            that his conduct was consistent with innocence and not
            with guilt. The Government claims that these statements


                                         11
             Case: 14-14181    Date Filed: 11/04/2016   Page: 12 of 31


            in which the Defendant exonerated or exculpated himself
            are false.

            If you find that the Defendant gave a false statement in
            order to divert suspicion from himself, you may, but are
            not required to, infer that the Defendant believed that he
            was guilty. You may not, however, infer on the basis of
            this alone that the Defendant is, in fact, guilty of the
            crime for which he is charged.

            Whether or not the evidence as to the Defendant’s
            statements shows that the Defendant believed that he was
            guilty and the significance, if any, to be attached to such
            evidence are matters for you, the jury, to decide.

Hughes objected to the instruction, arguing that it was inappropriate in his case

because he had merely denied knowledge of the firearm and had not misled law

enforcement. The trial court overruled the objection and issued the instruction.

                                  F. The Appeal

      At the close of deliberations, the jury returned a guilty verdict against

Hughes, concluding that he had illegally possessed a firearm and ammunition in

violation of the felon-in-possession statute, 18 U.S.C. § 922(g)(1). The district

court sentenced Hughes to 57 months’ imprisonment, to be followed by 2 years’

supervised release.

      Hughes now appeals on five grounds. First, Hughes argues that the district

court erred in denying his motion to dismiss his indictment under the Speedy Trial

Act. Second, Hughes contends that the district court wrongly overruled his Batson

objection. Third, Hughes asserts that the district court should not have admitted
                                         12
              Case: 14-14181    Date Filed: 11/04/2016   Page: 13 of 31


into evidence the CAD Report and the firearm and ammunition. Fourth, Hughes

challenges the instruction of the jury on false exculpatory statements. Finally,

Hughes argues, “for purposes of preservation,” that the felon-in-possession statute,

18 U.S.C. § 922(g), is unconstitutional, facially and as applied.

                                   II. Discussion

                         A. The Speedy Trial Act Claim

      As we have noted, the Speedy Trial Act mandates that a criminal

defendant’s trial commence within seventy days “from the filing date (and making

public) of the information or indictment, or from the date the defendant has

appeared before a judicial officer of the court in which such charge is pending,

whichever date last occurs.” 18 U.S.C. § 3161(c)(1). When the clock is triggered

by a defendant’s first appearance, the clock begins to run on the day after the

defendant’s appearance. See United States v. Williams, 314 F.3d 552, 557 (11th

Cir. 2002).     If trial does not begin within seventy days, the defendant’s

“information or indictment shall be dismissed on motion of the defendant.” Id. §

3162(a)(2).

      But the Act enumerates certain periods of delay that do not count towards

the seventy-day time limit. See id. § 3161(h). In this case, we need consider only

whether the district court’s determination that the period between April 24 and 29




                                          13
               Case: 14-14181         Date Filed: 11/04/2016        Page: 14 of 31


was excludable under the Act was correct. 6 If so, trial commenced within the

statutory period, and the district court properly denied Hughes’s motion to dismiss.

But if the district court erred in excluding that six-day period, the Speedy Trial Act

clock expired in this case before trial began, and the case should have been

dismissed.

       We review de novo a district court’s decision denying a defendant’s Speedy

Trial Act motion, though we review for clear error the court’s factual

determinations on excludable time. United States v. Mathurin, 690 F.3d 1236,

1239 (11th Cir. 2012).

       We find that the period from April 24 to 29 is excludable under the Speedy

Trial Act.7 Specifically, this period constitutes excludable pretrial-motion delay

triggered by the government’s oral motion for Hughes’s detention. Under 18

U.S.C. § 3161(h)(1)(D), the filing of a pretrial motion stops the Speedy Trial clock


       6
          Hughes has abandoned his position in the district court that the Speedy Trial Act clock
expired on June 13. He currently asserts that the clock ran out on June 18. As a result, the
differences in the Speedy Trial Act calculations of Hughes, the government, and the district
court, which vary in respects other than those regarding the April 24-29 period, do not affect the
determination of whether a violation of the Act occurred.
        7
          The trial court excluded the period from April 24-29 as part of a larger exclusion of the
period from April 21-29, 2014. As the Government concedes, though, the period from April 22-
23 was not excludable. On April 21, the government and pretrial services filed a petition seeking
Hughes’s arrest for violating his pretrial release conditions, but the court granted the petition that
day. So the petition for Hughes’s arrest stopped the Speedy Trial Act clock for pretrial motion
delay and advisement delay for that day only, and the clock began to run again the next day. See
18 U.S.C. § 3161(h)(1)(D), (H). As a result, April 22-23 should not have been excluded. This
error, however, is not enough without the addition of the April 24-29 period to render the
commencement of Hughes’s trial untimely under the Speedy Trial Act.


                                                 14
               Case: 14-14181       Date Filed: 11/04/2016      Page: 15 of 31


until “the conclusion of the hearing on, or other prompt disposition of, such

motion.” Id. Nor does the oral nature of the motion affect the rule’s applicability.

Indeed, we have specifically held that “oral pretrial motions made on the record”

trigger pretrial-motion delay under the Act. United States v. Broadwater, 151 F.3d

1359, 1361 (11th Cir. 1998). 8

       And for motions that require hearings, excludable pretrial-motion delay

encompasses “all time between the filing of a motion and the conclusion of the

hearing on that motion, whether or not a delay in holding that hearing is reasonably

necessary.” Henderson v. United States, 476 U.S. 321, 330, 106 S. Ct. 1871, 1877

(1986) (internal quotation marks omitted). Excludable pretrial-motion delay for

motions that require hearings also encompasses the “time after a hearing on a

motion but before the district court receives all the submissions by counsel it needs

to decide that motion.” Id. The excludable period of delay ceases when the court

has held the hearing and received all the submissions it reasonably expects; at that

point, the motion is “under advisement,” and only 30 days thereafter may be

excluded as advisement delay under 18 U.S.C. § 3161(h)(1)(H). See id. at 328-30;

106 S. Ct. at 1876-77.


       8
          In Broadwater, we held that “oral pretrial motions made on the record” triggered
pretrial motion delay under 18 U.S.C. § 3161(h)(1)(F). Id. at 1366. When Broadwater was
decided, § 3161(h)(1)(F) provided that “delay resulting from any pretrial motion, from the filing
of the motion through the conclusion of the hearing on, or other prompt disposition of, such
motion” did not count towards the seventy-day clock. 18 U.S.C. § 3161(h)(1)(F) (1994). That
language has been moved to subsection (h)(1)(D). See 18 U.S.C. § 3161(h)(1)(D) (2012).
                                               15
               Case: 14-14181       Date Filed: 11/04/2016      Page: 16 of 31


       Here, the government orally moved for Hughes’s detention at the April 24

hearing. The attorney representing Hughes requested that the hearing be continued

so that Hughes’s primary counsel could “look into some of the allegations to see if

there [was] a defense to any of the allegations or an explanation.” The magistrate

judge granted the continuance without making any findings. 9 And, on April 29,

2014, the magistrate judge held a hearing on the government’s motion for

detention and granted it.

       Under a straightforward reading of § 3161(h)(1)(D), then, the period from

April 24 to 29 constitutes automatically excludable pretrial-motion delay. The

government’s oral motion triggered excludable pretrial-motion delay, and April 29

marked the conclusion of the excludable period of delay for three independent

reasons: (1) the trial court “prompt[ly] dispos[ed] of” the government’s motion on

that day, 18 U.S.C. § 3161(h)(1)(D); (2) the conclusion of the April 29 hearing

was the true “conclusion of the hearing” on the government’s motion, Henderson,

476 U.S. at 330, 106 S. Ct. at 1877; and (3) April 29 marked the point when “the

district court receive[d] all the submissions by counsel it need[ed] to decide that

motion” because the trial court continued the detention hearing to April 29 to

permit Hughes’s primary counsel to contest the government’s motion, id.
       9
          Title 18, United States Code, § 3142(f)(2) provides that the court may continue a
detention hearing for a period of up to five business days upon, among other occurrences, a
motion by a defendant to do so. Nothing in that provision requires the court to state, or even to
have, any reasons for granting the continuance unless the court grants a continuance that lasts
longer than five business days. In that case, “good cause” must exist. See id.
                                               16
             Case: 14-14181     Date Filed: 11/04/2016    Page: 17 of 31


      We are not persuaded by Hughes’s argument to the contrary.               Hughes

contends that the period from April 24 to 29 is not excludable under the Act

because he moved for a continuance of the detention hearing on April 24, and the

court made no finding before granting the continuance through April 29 that the

ends of justice outweigh the best interests of the public and the defendant in a

speedy trial.    In support of his position, Hughes relies on 18 U.S.C. §

3161(h)(7)(A) and the Supreme Court’s decision in Bloate v. United States, 559

U.S. 196, 130 S. Ct. 1345 (2010).

      Section 3161(h)(7)(A) specifies that “delay resulting from a continuance

granted by any judge” is excludable delay “if the judge granted such continuance

on the basis of his findings that the ends of justice served by taking such action

outweigh the best interest of the public and the defendant in a speedy trial.” But

simply making such a finding does not satisfy the provision.                Rather, §

3161(h)(7)(A) continues, “No such period of delay resulting from a continuance

granted by the court . . . shall be excludable under this subsection unless the court

sets forth, in the record of the case . . . its reasons” underlying its ends-of-justice

findings. Id. Hughes contends that the magistrate judge’s failure to make an ends-

of-justice finding supported by on-the-record reasons renders the April 24-29

period non-excludable continuance delay.




                                          17
             Case: 14-14181    Date Filed: 11/04/2016   Page: 18 of 31


      We disagree. First, the text of the continuance provision on which Hughes

relies belies his argument. As a general matter, § 3161(h)(7)(A) does not purport

to trump the other paragraphs in § 3161(h). So where, as here, a period of delay

arguably stems both from a continuance and from a pretrial motion, nothing in §

3161(h)(7)(A) indicates that that section supersedes § 3161(h)(1)(D) and renders

non-excludable the otherwise-excludable pretrial-motion delay.

      Second, nothing in Bloate alters our conclusion that § 3161(h)(7)(A) does

not trump § 3161(h)(1)(D). In Bloate, the Supreme Court held that delay resulting

from a district court’s order granting parties time to prepare and file pretrial

motions is not automatically excludable pretrial-motion delay. Bloate, 599 U.S. at

203-207, 130 S. Ct. at 1351-54. Instead, only the actual filing of a pretrial motion

triggers automatic pretrial-motion Speedy Trial Act clock stoppage. Id. at 206, 130

S. Ct. at 1353. Hughes’s case, however, involves the actual filing of a pretrial

motion in the form of the government’s oral motion for detention. So Bloate is

simply inapplicable.

      Third, adopting Hughes’s construction of the Speedy Trial Act would

superimpose a causation requirement over the Act’s delay provisions that the

Supreme Court has already rejected as unworkable. Where delay “result[s] from”

the filing of a pretrial motion, it is to be excluded from the Speedy Trial Act’s

seventy-day clock. 18 U.S.C. § 3161(h)(1)(D). Here, the delay may reasonably be


                                        18
            Case: 14-14181    Date Filed: 11/04/2016   Page: 19 of 31


viewed as “resulting from” either the government’s oral pretrial motion or from

Hughes’s request for a continuance. Under Hughes’s interpretation, the district

court would have to engage in a proximate-cause analysis to determine whether the

delay “resulted from” the pretrial motion or the continuance in order to determine

whether it was ultimately excludable.

      But the Supreme Court rejected that very approach in United States v.

Tinklenberg, 563 U.S. 647, 131 S. Ct. 2007 (2011). There, the Court held that §

3161(h)(1)(D) contains no causation requirement and that Congress did not intend

for judges to determine whether a delay was “actually cause[d]” by a pretrial

motion. Tinklenberg, 563 U.S. at __; 131 S. Ct. at 2010-11, 2013. Instead, the

Court held that § 3161(h)(1)(D) “stops the Speedy Trial clock from running

automatically upon the filing of a pretrial motion irrespective of whether the

motion has any impact on when the trial begins.” Id. at __, 131 S. Ct. at 2012

(emphasis added).    Notably, the Court rejected the imposition of a causation

requirement, in part, to avoid the causal dilemma courts would face under

Hughes’s interpretation—namely, what to do when a period of delay arguably

results from excludable and nonexcludable causes:

                   Moreover, what is to happen if several excludable
            and several nonexcludable potential causes of delay (e.g.,
            pre-trial motions to take depositions, potential scheduling
            conflicts, various health examinations, etc.) coincide,
            particularly in multidefendant cases? Can the judge,
            motion by motion, decide which motions were
                                        19
             Case: 14-14181     Date Filed: 11/04/2016    Page: 20 of 31


             responsible and which were not responsible for
             postponing what otherwise might have been an earlier
             trial date? And how is a defendant or his attorney to
             predict whether or when a judge will later find a
             particular motion to have caused a postponement of trial?
             And if the matter is difficult to predict, how is the
             attorney to know when or whether he or she should seek
             further postponement of the 70–day deadline?

Id. at __; 131 S. Ct. at 2015. To sidestep that problem, the Supreme Court rejected

a causal requirement under § 3161(h)(1)(D) in favor of an eminently more

workable rule: the filing of a pretrial motion automatically stops the Speedy Trial

clock until its resolution, regardless of whether it “actually causes” any delay.

      We therefore reject Hughes’s contention that the magistrate judge’s failure

to make an on-the-record, ends-of-justice finding rendered the April 24-29 period

non-excludable. Instead, the government’s oral motion at the April 24 hearing

automatically stopped the Speedy Trial clock until the court disposed of that

motion on April 29. So Hughes’s trial timely commenced on the seventieth day

after his first appearance, see 18 U.S.C. § 3161(c)(1), and we affirm the trial

court’s denial of Hughes’s Speedy Trial Act motion.

                               B. The Batson Claim

      Hughes argues that the trial court clearly erred in denying his Batson

challenge to the government’s use of one of its peremptory challenges to strike

Juror Number 3, the only African-American in the venire. In general, “the Equal

Protection Clause forbids the prosecutor to challenge potential jurors solely on
                                          20
             Case: 14-14181     Date Filed: 11/04/2016    Page: 21 of 31


account of their race.” Batson v. Kentucky, 476 U.S. 79, 89, 106 S. Ct. 1712, 1717

(1986). Even a single peremptory strike that results from discriminatory intent

violates the Equal Protection Clause. See Cochran v. Herring, 43 F.3d 1404, 1412

(11th Cir. 1995).

      When a party accuses her opponent of violating Batson’s prohibition, a

district court deploys a three-step process to adjudicate the claim:

             First, a defendant must make a prima facie showing that a
             peremptory challenge has been exercised on the basis of
             race; second, if that showing has been made, the
             prosecution must offer a race-neutral basis for striking
             the juror in question; and third, in light of the parties’
             submissions, the trial court must determine whether the
             defendant has shown purposeful discrimination.

Foster v. Chatman, __ U.S. __, 136 S. Ct. 1737, 1747 (2016). We review a district

court’s denial of a Batson challenge for “clear error,” United States v. Blackman,

66 F.3d 1572, 1575 (11th Cir. 1995), according the district court’s “determination

on the ultimate question of discriminatory intent . . . great deference on appeal,”

Greene v. Upton, 644 F.3d 1145, 1155 (11th Cir. 2011) (internal quotation marks

omitted).




                                          21
              Case: 14-14181       Date Filed: 11/04/2016      Page: 22 of 31


       Here, the trial court apparently rejected Hughes’s Batson challenge at step

3. 10 On appeal, however, Hughes challenges the trial court’s decisions at Batson

steps 2 and 3.

       Regarding step 2, Hughes argues that the government failed to provide

legitimate, race-neutral reasons for striking Juror Number 3. We do not agree.

       “The reason given for the peremptory strike need not be a good reason,” and

it can even be an “irrational, silly or superstitious reason, as long as it is not a

discriminatory reason.” United States v. Steele, 178 F.3d 1230, 1235 (11th Cir.

1999). Here, the government explained that it struck Juror Number 3 because that

juror had committed a felony and had violated the terms of his resultant probation.

In addition, the government stated that it struck Juror Number 3 because he gave

inconsistent answers during voir dire. Even if these could fairly be viewed as

“irrational” or “silly” reasons, they were not facially discriminatory reasons.

Therefore, we affirm the trial court’s decision at Batson step 2.

       As for Batson step 3, Hughes argues that other jurors had contacts with law

enforcement but were not excluded; that the government failed to explain why

Juror Number 3’s burglary conviction rendered him unfit for jury duty; that Juror

Number 3’s inconsistent voir dire answers were not grounds to exclude him; and
       10
           Though the district court did not explicitly rule on Batson step 1, we interpret its
request for race-neutral reasons from the government as an implicit ruling that Hughes met
Batson step 1. See United States v. Campa, 529 F.3d 980, 998 (11th Cir. 2008) (construing the
district court’s decision to require the government to give race-neutral explanations for its
peremptory challenges as an implicit decision that Batson step 1 was met).
                                              22
             Case: 14-14181    Date Filed: 11/04/2016   Page: 23 of 31


that the government’s proffered reasons did not rebut Hughes’s prima facie case.

We have a different view.

      At Batson step 3, “the district court’s determination concerning the actual

motivation behind each challenged strike amounts to pure factfinding, and we will

reverse only if the decision is clearly erroneous.” United States v. Walker, 490

F.3d 1282, 1291 (11th Cir. 2007). “A district court’s perception of an attorney’s

credibility is an essential part of determining whether a proffered reason was

pretextual.” Id. at 1293-94. “Credibility can be measured by, among other factors,

the prosecutor’s demeanor; by how reasonable, or how improbable, the

explanations are; and by whether the proffered rationale has some basis in accepted

trial strategy.” Madison v. Comm’r, Alabama Dep’t of Corr., 761 F.3d 1240, 1251

(11th Cir. 2014) cert. denied sub nom. Madison v. Thomas, __ U.S. __, 135 S. Ct.

1562 (2015) reh’g denied, __ U.S. __, 135 S. Ct. 2346 (2015). Of course, a court

may find intent to discriminate when the reason provided for striking a juror

applies with equal force to a juror that the same party declined to strike, who is

outside the protected group of the stricken juror. Parker v. Allen, 565 F.3d 1258,

1271 (11th Cir. 2009). But we do not view a party’s failure to strike “similarly

situated jurors” as pretextual when “relevant differences” exist between the juror

who was stricken and jurors who were not. Id.




                                        23
              Case: 14-14181   Date Filed: 11/04/2016   Page: 24 of 31


      Here, striking Juror Number 3 for his criminal background in a criminal case

could well have been a race-neutral, reasonable trial strategy. See United States v.

Crawford, 413 F.3d 873, 875 (8th Cir. 2005) (“A prior conviction is a race-neutral

reason for dismissing a juror.”).    And the fact that Juror Number 3 violated

probation, resulting in repeated contact with law enforcement and the courts,

distinguishes him from Hughes’s proffered comparator jurors and supports the

government’s contention that it struck Juror Number 3 out of a concern over his

prior contact with law enforcement. “The trial judge’s decision on [the] ultimate

question of discriminatory intent represents a finding of fact of the sort accorded

great deference on appeal,” United States v. Folk, 754 F.3d 905, 914 (11th Cir.

2014) (internal quotation marks and alterations omitted) cert. denied, __ U.S. __,

135 S. Ct. 1006 (2015). On this record, we can find no clear error in the district

court’s factual determination that the government did not strike Juror Number 3 for

discriminatory reasons.

                          C. The Evidentiary Objections

      Hughes argues that the district court erred in admitting into evidence (1) the

firearm and ammunition and (2) the CAD Report. We are not persuaded.

      In general, we review a district court’s evidentiary rulings for an abuse of

discretion.   United States v. Eckhardt, 466 F.3d 938, 946 (11th Cir. 2006).

However, “[w]e review de novo the question of whether hearsay statements are


                                        24
             Case: 14-14181    Date Filed: 11/04/2016   Page: 25 of 31


‘testimonial’ for purposes of the Confrontation Clause.” United States v. Lamons,

532 F.3d 1251, 1261 n.15 (11th Cir. 2008).

      With regard to the firearm and ammunition, Hughes asserts that the district

court should have precluded their admission because of “cumulative gaps in the

chain-of-custody.” However, gaps in the chain of custody bear on only the weight

of the evidence, not its admissibility. United States v. Roberson, 897 F.2d 1092,

1096 (11th Cir. 1990). As a result, Hughes’s challenge on this basis fails. See

United States v. Lopez, 758 F.2d 1517, 1521 (11th Cir. 1985), cert. denied, 474

U.S. 1054, 106 S. Ct. 789 (1986).

      As for the CAD Report, Hughes argues that the district court abused its

discretion in admitting it into evidence because it contained “testimonial”

statements by the 911 caller in violation of Hughes’s rights under the

Confrontation Clause. The Sixth Amendment’s Confrontation Clause guarantees

that, “[i]n all criminal prosecutions, the accused shall enjoy the right . . . to be

confronted with the witnesses against him.” U.S. Const. amend. VI.

      In Crawford v. Washington, 541 U.S. 36, 124 S. Ct. 1354 (2004), the

Supreme Court held that the Confrontation Clause prohibits the introduction of

“[t]estimonial statements of witnesses absent from trial” unless “the declarant is

unavailable, and . . . the defendant has had a prior opportunity to cross-examine”

the witness. Id. at 59, 124 S. Ct. at 1369. The admission of an absent witness’s


                                        25
             Case: 14-14181    Date Filed: 11/04/2016   Page: 26 of 31


nontestimonial statements, on the other hand, does not run afoul of the

Confrontation Clause. Id. at 68, 124 S. Ct. at 1374.

      In Davis v. Washington, 547 U.S. 813, 126 S. Ct. 2266 (2006), the Supreme

Court elaborated on the differences between nontestimonial and testimonial

statements to the police.

             Statements are nontestimonial when made in the course
             of police interrogation under circumstances objectively
             indicating that the primary purpose of the interrogation is
             to enable police assistance to meet an ongoing
             emergency.         They are testimonial when the
             circumstances objectively indicate that there is no such
             ongoing emergency, and that the primary purpose of the
             interrogation is to establish or prove past events
             potentially relevant to later criminal prosecution

Id. at 822, 126 S. Ct. at 2273-74. In Davis, for instance, the Supreme Court held

that a 911 caller’s statements to a 911 operator were nontestimonial for several

reasons: (1) “the initial interrogation conducted in connection with a 911 call, is

ordinarily not designed primarily to establish or prove some past fact, but to

describe current circumstances requiring police assistance”; (2) the caller was

“speaking about events as they were actually happening, rather than describing

past events”; (3) a 911 caller is usually facing an “ongoing emergency”; and (4) the

statements elicited by the operator “were necessary to be able to resolve the present

emergency, rather than simply to learn . . . what . . . happened in the past.” Id. at

827, 126 S. Ct. at 2276 (emphasis in original). From these attributes, the Supreme


                                         26
             Case: 14-14181    Date Filed: 11/04/2016   Page: 27 of 31


Court “conclude[d] . . . that the circumstances of [the 911 call] objectively

indicate[d] its primary purpose was to enable police assistance to meet an ongoing

emergency.    [The caller] simply was not acting as a witness; she was not

testifying.” Id. at 828, 126 S. Ct. at 2277 (emphasis in original). So the Court held

that the statements at issue in Davis were nontestimonial and properly admitted.

Id.

      Here, for exactly the same reasons, the 911 caller’s statements contained in

the CAD Report were nontestimonial.            Even Hughes acknowledges that,

“[a]dmittedly, the testimony at trial established that the primary purpose of a CAD

report ordinarily is ‘to provide information to the officers who are responding in

the field in realtime to allow them to address whatever ongoing emergency is being

reported.’” Nor does Hughes contend that the CAD Report in his case is unique, or

that the 911 caller’s statements themselves were somehow unrelated to the CAD

Report’s primary purpose of assisting officers who were responding to an ongoing

emergency. Put simply, Hughes fails to distinguish the 911 caller’s statements in

this case from those in Davis in any way whatsoever.

      For these reasons, we hold that the trial court did not err in admitting either

the firearm and ammunition or the CAD Report.




                                         27
             Case: 14-14181    Date Filed: 11/04/2016   Page: 28 of 31


              D. False-Exculpatory-Statements Jury Instruction

      Next, Hughes argues that the district court committed reversible error by

issuing a false exculpatory statements jury instruction. We generally review jury

instructions challenged in the district court de novo in order “to determine whether

the instructions misstated the law or misled the jury to the prejudice of the

objecting party.” United States v. House, 684 F.3d 1173, 1196 (11th Cir. 2012).

But where, as here, a party raises an argument regarding jury instructions for the

first time on appeal, we review the district court’s issuance of that instruction for

plain error. United States v. Solomon, 856 F.2d 1572, 1577 (11th Cir. 1988).

      At trial, Hughes objected to the false-exculpatory-statements instruction on

the grounds that he had merely denied knowledge of the firearm and had not

misled law enforcement, so it was inappropriate to give the challenged instruction

in his case. For the first time on appeal, however, Hughes contends that “there

[was] no basis under this Court’s precedent to instruct the jury to draw negative

inferences from his purported false exculpatory statements” because he invoked his

Fifth Amendment right against self-incrimination and chose not to testify. He

bases his argument on United States v. Brown, 53 F.3d 312 (11th Cir. 2005), which

he characterizes as holding that “only” a defendant who testifies runs a substantial

risk of bolstering the Government’s case. Because Hughes did not raise the

argument he now presses on appeal at trial, we review for plain error.


                                         28
             Case: 14-14181    Date Filed: 11/04/2016    Page: 29 of 31


      To establish plain error, “a defendant must show there is (1) error, (2) that is

plain, and (3) that affects substantial rights.” United States v. Evans, 478 F.3d

1332, 1338 (11th Cir. 2007). Only if all three requirements are satisfied may we

exercise our discretion to recognize a forfeited error, but we may do so “only if the

error seriously affect[s] the fairness, integrity or public reputation of judicial

proceedings.” Id.

      Hughes fails to meet the error prong of the plain-error test. Contrary to

Hughes’s assertion, we did not hold in Brown that “only” a defendant who testifies

may have his false exculpatory statements held against him.          In fact, despite

Hughes’s quotation of the word “only” in his citation to Brown, that word does not

even appear in the language that Hughes relies on from Brown. Instead, in Brown,

we merely observed that defendants are not obliged to take the stand and that those

who do run the risk of bolstering the government’s case. 53 F.3d at 314.

      We have, however, held that “a statement by a defendant, if disbelieved by

the jury, may be considered as substantive evidence of the defendant’s guilt.”

United States v. McDowell, 250 F.3d 1354, 1367 (11th Cir. 2001). And this

principle applies equally to false exculpatory statements made pre-trial and false

exculpatory statements made on the stand. See id.; United States v. Alejandro, 118

F.3d 1518, 1521 (11th Cir. 1997) (“The jury could also properly consider

appellant’s false exculpatory statements upon his arrest as substantive evidence of


                                         29
             Case: 14-14181     Date Filed: 11/04/2016   Page: 30 of 31


his guilty intent.”). So we find no merit to Hughes’s argument that the jury could

not consider his pre-trial, false-exculpatory statements as substantive evidence of

his guilt because he chose not to take the stand.

                      E. Hughes’s Constitutional Challenge

      Hughes’s final argument on appeal is that 18 U.S.C. § 922(g)—the statute

under which he was convicted—is unconstitutional, facially and as applied, in two

respects.    First, Hughes argues that the felon-in-possession statute is

unconstitutional because it fails to limit commerce to “interstate commerce.”

Second, Hughes argues that the statute is unconstitutional because Congress

exceeded its power under the Commerce Clause in enacting the statute.

      We generally review the constitutionality of a statute de novo. United States

v. Cespedes, 151 F.3d 1329, 1331 (11th Cir. 1998). But where, as here, a party

raises a constitutional challenge for the first time on appeal, our review is limited

to “plain error.” United States v. Peters, 403 F.3d 1263, 1270 (11th Cir. 2005).

      In this case, however, as Hughes acknowledges, we have previously rejected

both of his arguments and are bound by those decisions. See United States v.

Nichols, 124 F.3d 1265, 1266 (11th Cir. 1997); United States v. McAllister, 77

F.3d 387, 389 (11th Cir. 1996).       As a result, we do not overturn Hughes’s

conviction on this basis.




                                          30
      Case: 14-14181    Date Filed: 11/04/2016   Page: 31 of 31


                       III. CONCLUSION

For the reasons stated above, we affirm Hughes’s conviction.

AFFIRMED.




                                 31